Citation Nr: 1104818	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  08-27 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow
INTRODUCTION

The Veteran had active military service from March 1964 to June 
1966.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The Veteran appeared and testified at a Travel Board hearing held 
before the undersigned Veterans Law Judge in December 2010.  A 
copy of the transcript of this hearing has been associated with 
the claims file.

The issue of service connection for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran has tinnitus that had its onset during military 
service and has continued since then.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for 
tinnitus, which represents a complete grant of the benefit sought 
on appeal.  Thus, no discussion of VA's duty to notify and assist 
is necessary.

The Veteran contends that he has had tinnitus ever since service 
when he was exposed to loud noises.  

The Board acknowledges that the Veteran is competent to state the 
he has had ringing in his ears since service because ringing in 
the ears is capable of lay observation.  See Charles v. Principi, 
16 Vet. App. 370, 374 (2002) citing Caluza v. Brown, 7 Vet. App. 
498, 504 (1995) (where determinative issue does not require 
medical expertise, lay evidence may suffice by itself); Falzone 
v. Brown, 8 Vet. App. 398, 406 (1995); see also Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994) (lay evidence is competent to 
establish features or symptoms of injury or illness).  Thus, the 
Veteran's lay statements are competent evidence as to having a 
current disability (i.e., tinnitus), its onset in service, and a 
continuity of symptoms since service.

Furthermore, the Board cannot find any reason in the record to 
conclude that the Veteran's statement is not credible.  Although 
the Veteran's separation examination in June 1966 fails to note a 
finding of tinnitus, there is no Report of Medical History of 
record, which would have indicated whether the Veteran reported a 
history of ringing in his ears during service.  Furthermore, 
there is no evidence in the service treatment records to either 
support or contradict the Veteran's statements regarding the 
onset of his tinnitus in service.  The Board acknowledges that 
the January 2007 VA audio examination report notes the Veteran 
having reported the onset of his tinnitus 8 to 10 years before; 
however, the Veteran contends that this is a misstatement of what 
he said.  Rather, he claims that he told the examiner that he has 
had tinnitus since service but it did not worsen to the point of 
bothering him until 8 to 10 years before.  The Veteran's 
statements reduce the probative value of the VA examiner's 
medical opinion that his tinnitus is not related to service 
because it is premised upon the reported onset of 8 to 10 years 
before the examination.  Consequently, the Board finds that the 
VA examiner's medical opinion carries no probative weight and the 
Veteran's statements are the more probative and persuasive 
evidence as to the onset of his tinnitus.

Tinnitus is, by definition 'a noise in the ears, such as ringing, 
buzzing, roaring, or clicking. It is usually subjective in type.  
See Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 
2003).  Because tinnitus is "subjective," its existence is 
generally determined by whether or not the veteran claims to 
experience it.  For VA purposes, tinnitus has been specifically 
found to be a disorder with symptoms that can be identified 
through lay observation alone.  See Charles v. Principi, 16 Vet. 
App. 370 (2002). 

Consequently, the Board finds that the Veteran's statements that 
he has current tinnitus that had its onset in service and has 
continued since service is sufficient evidence to establish 
entitlement to service connection for tinnitus.  In so deciding, 
the Board does not make any finding or concession as to whether 
the Veteran was exposed to loud noises or incurred acoustic 
trauma in service.  The Board's conclusion of in-service 
incurrence is based solely on the Veteran's report of an onset of 
tinnitus in service.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Board finds that the Veteran's claim for service connection 
for bilateral hearing loss must be remanded for additional 
development.

Initially, the Board notes that the Veteran has questioned the 
adequacy of the VA examination that was conducted in January 2007 
on multiple grounds.  After review, the Board agrees that the 
January 2007 VA examination was inadequate if only for the reason 
that the examiner did not have the claims file so, therefore, did 
not have the entire record before him in order to render an 
informed opinion.  As for the Veteran's contentions that the 
examiner recorded his history wrong, those should be corrected 
with a new VA examination. 

In addition, the Veteran has claimed that he was exposed to noise 
from an 81 mm mortar weapon while working as a crew member when 
he was in the Republic of Vietnam.  He has stated that these 
weapons are very loud with a noise level of 178.8 decibels and 
short exposure at 100 decibels will cause hearing loss (citing a 
study by the U.S. Army at http://chppm-www.apgea.army.mil).  (See 
October 2007 Notice of Disagreement and September 2008 VA Form 
9.)  The Board notes that it tried to access the website cited by 
the Veteran and was redirected to a new web address 
(http://phc.amedd.army.mil/TOPICS/Pages/default.aspx).  It was, 
however, unable to find the source of the information the Veteran 
is citing.  On remand, the Veteran should be asked to supply a 
copy of report of the study he is relying upon or to provide a 
more specific citation so that VA can find this information 
online.  

Moreover, the Board finds at this time that it cannot concede 
that the Veteran was exposed to loud noises (acoustic trauma) in 
service as his claim of noise exposure is not consistent with the 
places, times and circumstances of his service as seen in the 
available service records.  The Veteran reported at the January 
2007 VA examination that he was a "radio operator/electrician" 
in service and that he spent one year in Vietnam and was with an 
81mm mortar unit.  In contrast, the Veteran's DD214 shows that 
his military occupational specialty (MOS) was lineman (telegraph 
and telephone).  The few available service records also 
demonstrate that the Veteran was in the Republic of Vietnam from 
March to June of 1966, which the Board notes is consistent with 
what the Veteran reported in his original claim.  In January 
2007, the RO sent a request to the National Personnel Records 
Center (NPRC) for verification of the Veteran's dates of service 
in Vietnam; however, it does not appear that the NPRC ever 
responded to that request.  

Consequently, the Board finds that, not only the dates of the 
Veteran's Vietnam service need to be verified, but also his duty 
assignments while serving in Vietnam.  On remand, therefore, the 
Veteran's service personnel records should be obtained to 
determine when the Veteran served in the Republic of Vietnam and 
what his duties were while he was there.

Finally, the Board notes that, at the Travel Board hearing in 
December 2010, the Veteran reported two new sources of noise 
exposure.  He reported that, while in service, he worked part of 
the time with a construction crew and a line crew and, one of the 
things he did, was to put anchors in the ground.  Specifically he 
stated that "once you dig a hole, you put that anchor down, and 
you run a sliding thing on a metal bar to open the anchor, and 
you may spend five, ten minutes of banging that hard till it gets 
adequately opened."  He also stated that "when we were putting 
a pole light [unintelligible] up on hooks on a pole and you're 
slamming a-a sledgehammer on the bolts and such right by your 
head."  The second new claim of noise exposure was that he also 
spent time in service as a "camp maintenance person" and his 
responsibilities included maintaining, operating, and checking on 
generators.  He stated that these duties were while he was in 
Cuba and Vietnam.  (See page 7 of the hearing transcript.)  On 
remand, any additional efforts needed to verify these reported 
noise exposures should also be undertaken.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center (NPRC), or any other appropriate 
agency, and request a copy of the Veteran's 
entire service personnel record for the 
period of his active military duty.  
Associate all requests and records received 
with the claims file.  If records are 
unavailable from any sources, a negative 
reply is requested.

2.  After reviewing the service personnel 
records received from the NPRC, any 
additional efforts necessary to verify the 
Veteran's claims of noise exposure in service 
should be undertaken, including contacting 
the U.S. Army and Joint Services Records 
Research Center (JSRRC) or other appropriate 
agency.

3.  Contact the Veteran and tell him that VA 
was unable to find the U.S. Army study he 
cited to in his Notice of Disagreement and 
ask him to provide a copy of it or, at the 
very least, the specific web page citation 
for it so that VA may download it.

4.  After all additional development has been 
completed to verify the Veteran's claim in-
service noise exposure, schedule the Veteran 
for a VA audio examination by an examiner who 
has not previously seen the Veteran, if 
possible.  The claims file must be provided 
to the examiner for review in conjunction 
with the examination, and such review should 
be noted in the examiner's report.  The 
examiner should be advised of what, if any, 
claimed in-service noise exposure has been 
verified and/or conceded.

The examiner should elicit from the Veteran a 
detailed account of any instances of noise 
exposure during military service as well as 
before and after service.  After reviewing 
the file and conducting audiometric testing, 
the examiner should render an opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that the Veteran's current bilateral hearing 
loss is due to acoustic trauma incurred 
during service, specifically the verified 
and/or conceded noise exposure(s) as 
indicated in the exam request.  The examiner 
should provide a complete rationale for any 
opinion given, including discussion of 
evidence contrary to the opinion rendered.  
In rendering an opinion, the examiner must 
consider the Veteran's report, if any, of a 
continuity of symptoms since service.  If the 
examiner is not able to render an opinion 
without resorting to speculation, he/she 
should say so and provide a complete 
rationale explaining why the requested 
opinion cannot be given.



5.  Thereafter, the Veteran's claim should be 
readjudicated.  If such action does not 
resolve the claim, a Supplemental Statement 
of the Case should be issued to the Veteran 
and his representative.  An appropriate 
period of time should be allowed for 
response.  Thereafter, this claim should be 
returned to this Board for further appellate 
review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


